DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 11/22/2021:
Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095), and further in view of Socha-Leialoha et al. (US20140309764).
Regarding claim 1, Bullen teaches an additive manufacturing apparatus (Abstract: Apparatuses and methods for…; Figure 1) comprising:
a support surface (structure 15; Figure 1) that supports an object (layer 348; Figure 1);
a manufacturing unit (laser deposition head 14; Figure 1) comprising a nozzle (nozzles
12; Figure 7) being changeable in orientation, the nozzle configured to move relative to the support surface (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes), eject powder (Abstract: Nozzles for propelling powder at a target or structure), and output an energy ray (focused laser beam 340; Figure 1) to melt or sinter the powder, thereby forming a layer of the object ([0012] nozzles preferably direct powder entry into a melt pool formed by the laser on the target); and

In the same field of endeavor pertaining to an adaptive additive manufacturing method, Socha-Leialoha teaches wherein the processor changes the layer forming condition in accordance based on a number of layers formed (see “Response to Arguments” below). Employing an adaptive additive manufacturing method may result in improved surface quality and/or reduced/eliminated visible errors ([0024] may result in improved surface quality and/or reduced/eliminated visible errors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the processor of Bullen change the layer forming condition based on the number of layers formed, as taught by Socha- Leialoha, for the benefit of improving surface quality and/or reducing/eliminated visible errors.
Regarding claim 2, Bullen modified with Socha-Leialoha teaches the additive manufacturing apparatus according to claim 1. Further, Bullen teaches wherein the layer forming condition includes at least one of… an amount of the powder ejected from the nozzle per unit time ([0048] by increasing this angle, the degree of overhang that is achievable is 
Regarding claim 6, Bullen teaches an additive manufacturing method (Abstract: Apparatuses and methods for…) comprising: 
moving a nozzle relative to a support surface (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes), ejecting powder from the nozzle (Abstract: Nozzles for propelling powder at a target or structure), and outputting an energy ray from the nozzle to melt or sinter the powder, thereby forming a layer of an object ([0017] form a first material in a first region of the target with a laser beam having a first energy density), the object that is supported by the support surface ([0014] building an overhang on a target); 
changing an orientation of the nozzle ([0016] translating the nozzles relative to the structure along at least one linear axis or rotating the nozzles relative to the structure along at least one rotational axis); and 
changing a layer forming condition for the nozzle in accordance with a change in the orientation of the nozzle ([0056] direction of the powder stream in the deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v). However, Bullen fails to teach wherein the changing the layer forming condition comprises changing the layer forming condition based on a number of layers formed. 
In the same field of endeavor pertaining to an adaptive additive manufacturing method, Socha-Leialoha teaches wherein the changing the layer forming condition comprises changing the layer forming condition based on a number of layers formed (see “Response to Arguments” 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the changing the layer forming condition of Bullen to comprise changing the layer forming condition based on a number of layers formed, as taught by Socha-Leialoha, for the benefit of improving surface quality and/or reducing/eliminated visible errors.
Regarding claim 7, Bullen modified with Socha-Leialoha teaches the additive manufacturing method according to claim 6. Further, Bullen teaches wherein the layer forming condition includes at least one of… an amount of the powder ejected from the nozzle per unit time ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.)....

Claims 3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095) and Socha-Leialoha et al. (US20140309764), as applied to claims 1 and 6, and further in view of Novikov et al. (US20140284832).
Regarding claim 3, Bullen modified with Socha-Leialoha teaches the additive manufacturing apparatus according to claim 1. Further, Bullen teaches wherein varying the inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface varies the powder deposition rate from the nozzle ([0048] by increasing this 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a nozzle being changeable in orientation, Novikov teaches wherein the processor changes the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition ([0078] Control features preferably include a possibility to increase or decrease the normal speed of the extrusion in order to increase or decrease the thickness of the formed curve… FIG. 8 (C) the curve 14 was formed with double of the normal extrusion speed resulting in increased thickness comparing to the normal thickness). The apparatus of Novikov forms a series of three-dimensional curves without additional support material ([0015] allowing their formation by a series of three-dimensional curves… without need of additional support material which is required by most of existing methods).
Where Bullen teaches varying the inclination angle of the orientation of the nozzle varies the powder deposition rate from the nozzle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the processor of Bullen modified with Socha-Leialoha change the layer forming condition such 
Regarding claim 8, Bullen modified with Socha-Leialoha teaches the additive manufacturing method according to claim 6. Further, Bullen teaches wherein varying the inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface varies the powder deposition rate from the nozzle ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.). However, Bullen modified with Socha-Leialoha fails to teach wherein the changing the layer forming condition comprises changing, in response to an increase in an inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface, the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a nozzle being changeable in orientation, Novikov teaches wherein the condition changing comprises changing the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition ([0078] Control features preferably include a possibility to increase or decrease the normal speed of the extrusion in order to increase or decrease the thickness of the formed curve… FIG. 8 (C) the curve 14 was formed with double of the normal extrusion speed resulting in increased thickness comparing to the normal thickness).
.

Claims 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095) and Socha-Leialoha et al. (US20140309764), as applied to claims 1 and 6, and further in view of Maev et al. (WO2018033859).
Regarding claim 5, Bullen modified with Socha-Leialoha teaches the additive manufacturing apparatus according to claim 1. However, Bullen modified with Socha-Leialoha fails to teach the apparatus further comprising: a measuring unit configured to measure a shape of the layer, wherein the processor changes the layer forming condition on the basis of a result of measurement by the measuring unit.
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a nozzle ejecting powder, Maev teaches a measuring unit ([0005] real-time information from 4 digital cameras perform image analysis) configured to measure a shape of the layer ([0033] Step 505 includes the determination of the geometry of deposition using a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Bullen modified with Socha-Leialoha further comprise the measuring unit of Maev, for the benefit of improving the geometrical accuracy of the fabricated object and simultaneously providing a desired dense microstructure.
Regarding claim 10, Bullen modified with Socha-Leialoha teaches the additive manufacturing method according to claim 6. However, Bullen modified with modified with Socha-Leialoha fails to teach the method further comprising: measuring a shape of the layer; and changing the layer forming condition on the basis of a result of a measurement of the shape of the layer.
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a nozzle ejecting powder, Maev teaches the method further comprising: measuring a shape of the layer ([0033] Step 505 includes the determination of the geometry of deposition using a camera, such as, for example, an infrared digital camera); and changing the layer 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen modified with Socha-Leialoha further comprise measuring a shape of the layer; and changing the layer forming condition on the basis of a result of a measurement of the shape of the layer, as taught by Maev, for the benefit of improving the geometrical accuracy of the fabricated object and simultaneously providing a desired dense microstructure, as discussed in claim 5.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095) and Socha-Leialoha et al. (US20140309764), as applied to claim 6, and further in view of Ryan (US20170173884).
Regarding claim 11, Bullen modified with Socha-Leialoha teaches the additive manufacturing method according to claim 6. However, Bullen modified with Socha-Leialoha fails to teach the apparatus further comprising: detecting the change in the orientation of the nozzle, wherein changing the layer forming condition comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the apparatus (3D printing system 100A; Figure 1A) further comprising: detecting the change in the orientation of the nozzle ([0034] process 500 determines rotation angle data and adds rotation instructions to the G-code), wherein the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Bullen modified with Socha-Leialoha further comprise: detecting the change in the orientation of the nozzle, wherein the changing  the layer forming condition comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle, as taught by Ryan, for the benefit of increased printing speed.
Regarding claim 12, Bullen modified with Socha-Leialoha teaches the additive manufacturing method according to claim 6. However, Bullen modified with Socha-Leialoha fails to teach the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing the layer forming condition comprises changing the layer forming condition on the basis of the information on the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen modified with Socha-Leialoha further comprise: extracting information on the orientation of the nozzle from numerical control information for forming the layer, as taught by Ryan, for the benefit of increased printing speed, as discussed in claim 11.
Regarding claim 13, Bullen modified with Socha-Leialoha teaches the additive manufacturing method according to claim 6. However, Bullen modified with Socha-Leialoha fails to teach the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing the layer forming condition comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen modified with Socha-Leialoha further comprise: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing the layer condition comprises changing the layer forming condition in the numerical control information, as taught by Ryan, for the benefit of increased printing speed, as discussed in claim 11.
Regarding claim 14, Bullen teaches a computer program product including programmed instructions ([0040] layer is built to the CAD geometric specifications), wherein the instructions, when executed by a computer ([0056] deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v) and [0040] Guided by these computerized blueprints…), cause the computer to perform: 
changing a layer forming condition for a nozzle in accordance with a change in orientation of the nozzle ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc…), the nozzle that is changeable in orientation and moves (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple 
In the same field of endeavor pertaining to an adaptive additive manufacturing method, Socha-Leialoha teaches wherein the changing the layer forming condition is based on a number of layers formed ([0050 identify at least a portion of the three- dimensional object having the curved surface geometry and further partition that portion into sets of layers… Step 508 determines whether to modulate the material deposition process when fabricating the at least one layer; see steps 506 and 508 in Figure 5 and [0055] After generating instructions for material deposition on the non-planar regions 708, as depicted by FIG. 9, instructions for planar regions 806 are generated across a z-dimension and combined with the instructions for the non-planar regions 708. In one example implementation, GCode is produced for depositing material along each of the set of layers 804.sub.1 . . . N for the non-planar regions 708 and combined with GCode for depositing material across the planar regions 806; see set of layers 804.sub.1 . . . N in Figure 8 and non-planar regions 708 in Figure 7). Employing an adaptive additive manufacturing method may result in improved surface quality and/or reduced/eliminated visible errors ([0024] may result in improved surface quality and/or reduced/eliminated visible errors).

Further, Bullen modified with Socha-Leialoha fails to teach the instructions are embodied in and stored on a non-transitory computer readable medium.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the instructions are embodied in and stored on a non-transitory computer readable medium ([0058] The software and/or firmware can be stored on a non- transitory computer readable storage, such as for example in internal or external memory ). A computer contains a non-transitory computer readable medium, such as a memory, for storing various parameters or instructions configured to operate an additive manufacturing apparatus ([0022] controller, can be connected to memory (not shown) for storing various parameters or instructions configured to operate the system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the instructions of Bullen modified with Socha-Leialoha embodied in and stored on a non-transitory computer readable medium, as taught by Ryan, for the benefit of storing various parameters or instructions configured to operate the additive manufacturing apparatus of Bullen modified with Socha-Leialoha.
Regarding claim 15, Bullen modified with Socha-Leialoha and Ryan teaches the computer program product according to claim 14. However, Bullen modified with Socha-Leialoha and Ryan fails to teach wherein the instructions cause the computer to further 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches wherein the instructions cause the computer to further perform: detecting the change in the orientation of the nozzle ([0034] process 500 determines rotation angle data and adds rotation instructions to the G-code), wherein the changing comprises changing the layer forming condition ([0034] block 508, the process determines flow modifications and adds or modifies G-code instructions with this information) on the basis of a result of detection of the change in the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the instructions of Bullen modified with Socha-Leialoha and Ryan to cause the computer to further perform: detecting the change in the orientation of the nozzle, wherein the changing comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.
Regarding claim 16, Bullen modified with Socha-Leialoha and Ryan teaches the computer program product according to claim 14. However, Bullen modified with Socha-Leialoha and Ryan fails to teach wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the computer further performs: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate instructions… instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like), wherein the changing comprises changing the layer forming condition on the basis of the information on the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications; see process 500 in Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the computer of Bullen modified with Socha-Leialoha and Ryan to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.
Regarding claim 17, Bullen modified with Socha-Leialoha and Ryan teaches the computer program product according to claim 14. However, Bullen modified with Socha-Leialoha and Ryan fails to teach wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing comprises changing the layer forming 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate instructions… instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like), wherein the changing comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications; see process 500 in Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the computer of Bullen modified with Socha-Leialoha and Ryan further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer and changing the layer forming condition in the numerical control information, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.

Response to Arguments
Applicant's arguments filed 11/22/2021 on pg. 8-10, argued that Socha-Leialoha does not teach the limitation “the processor changes the layer forming condition based on a number 
Upon further consideration of Socha-Leialoha et al. (US20140309764), Socha-Leialoha teaches the processor (claim 1: a method performed at least in part on at least one processor) changes the layer forming condition based on a number of layers formed. 
Socha-Leialoha determines whether the layer forming region is within the planar-region (see 706 in Figure 7) or non-planar region (see 708 in Figure 7), and then prepares the non-planar region for material deposition ([0054] After identifying planar regions 706 and non-planar regions 708 of the three-dimensional object, the non-planar regions 706 are prepared for material deposition). The planar regions are then applied by modifying the instructions for deposition, which include lowering the top surface in the cross-section 702 based on a thickness of the non-planar region formed ([0054] three-dimensional model is modified, in memory, before applying normal planer slicing by lowering a top surface in the cross-section 702 by the thickness of the non-planar regions 708). Consequently, the top surface in the cross-section 702 would be lowered based on the number of non-planar layers 708 formed (see layers 704.sub.1 . . . N in Figure 7 and [0054] the example cross-section, such as a cross-section 702, is partitioned into layers 704.sub.1 . . . N that correspond to a material deposition finishing pass along the x and z-dimensions). Specifically in Figure 7, the deposition of the planar region 2-70412. If, for example, the non-planar region was formed in layers 7042—70411 (equating to one layer of non-planar region instead of two), then the instructions for building the planar region would change.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743